Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending. Claims 1-5 are withdrawn. Claims 6-15 are examined below. Claims 14 and 15 are included with group II due to insistence by applicant that said claims are dependent on claim 6. Inclusion of said claims results in a number of formality rejections under 35 USC § 112. See rejections below.

Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 12/15/2020 is acknowledged.  The traversal is on the ground(s) that dependent claims under group II have limitations in common with some of the limitations of group I.  This is not found persuasive because there are substantial structural differences and are directed to distinct structures the group I embodiment displayed in figs. 1 and 2, the group II embodiment displayed in fig. 4. The examiner notes claims directed to fig. 3 were not included in the instant claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  Claims 14 and 15 are dependent claims per applicant (see Remarks dated 12/15/2020). The preamble of said .  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Claim 12 recites the limitation “Z” type layer. In all other claims it is “Z” layer, resulting in inconsistent terminology that may result in confusion.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 12-15 have limitations referencing a “Z” layer that is disclosed in the first non-elected embodiment. There is no support or enablement in applicant’s specification wherein the embodiment of fig. 3, the elected invention has a battery to modify the depletion region, and .

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 is dependent on claim 11, which requires a three layer solar cell. Claim 12 recited a photovoltaic cell “further comprising a “Z” type layer”. Claim 12 therefore claims a three layer solar cell further comprising a fourth layer. Applicant does not disclose a four layer solar cell (see DESCRIPTION OF DRAWINGS Fig. 1 and Fig. 2, pages 3-4).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is being interpreted as a preamble reciting “a photovoltaic cell and rechargeable battery in combination in a circuit” and all clauses following, starting with “wherein the photovoltaic cell comprises” are included in the body of the claim.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The preamble of claims 14 and 15 have inconsistent language from the claims from which they depend. 

Claim 8 recites the limitation "doped with an additional element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. There is no first element recited for there to be “an additional” element.

Claim 9 recites the limitation "the additional element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Consider depending from claim 8.


In claim 13, applicant appears to recite a top contact and an anode in addition to the previously recited n-layer. 
In applicant’s specification, he defines the top contact and the anode as the synonyms for the same structure (see page 4, DESCRIPTION OF THE PREFERRED EMODIMENTS, i.e. “relatively widely spaced apart anode “top contact” for electrons uptake” and “The anode (top contact) is relocated from the top surface of the solar cell”). 
Further, applicant states in claim 6, the cell is forward biased, and yet in claims 13 and 14, applicant indicates, without definitely defining, the n layer is the anode. This definition or indication is opposite what is typical in the art. Specifically, terms used contrary to their ordinary meaning must be clearly redefined in the written description (see MPEP § 2173.05(a) III). Applicant is using a definition contrary to the ordinary meaning and yet has not clearly redefined the written description resulting in claims 13 and 15 as indefinite. (See P-N Junction Semiconductor Diode, Physics and Radios Electronics, https://www.physics-and-radio-electronics.com/electronic-devices-and-circuits/semiconductor-diodes/pnjunctionsemiconductordiode.html, downloaded 3/5/2021)
Claim 13 is sufficiently indefinite and not enabled as to not being able to be examined as regards to the prior art. See rejection under 35 USC § 112 above.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites a surface area “Z” without linking .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2013/0056712).
Regarding claim 1, Jain discloses a photovoltaic cell and a rechargeable battery in combination within a circuit comprising: 
 wherein the photovoltaic cell (1100) comprises: 
a p layer; 
an n layer; 
the p layer and the n layer forming a p-n junction (1108 and 1112, forming junction 1104, see paragraph [0081]); and 
the battery (1128, i.e. circuitry for electret-based e-field source in fig. 11, or 1008 in fig. 10) having a voltage selected so as to promote biasing of excited electrons in the n layer and the p-n junction of the photovoltaic cell (see paragraph [0056]-[0085]). 
Jain discloses forward biasing narrows the depletion region and reverse biasing widens the depletion region (see paragraph [0074]). Further, Jain discloses the electret-based e-field source is a rechargeable battery (see paragraph [0099]).
As Jain discloses choosing from a finite number of identified, predictable solutions i.e., reverse or forward biasing to widen and narrow the depletion region, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success. 


Regarding claim 7, Jain discloses a photovoltaic cell and rechargeable battery in combination of claim 6, but does not disclose wherein the battery has a voltage of at least 0.1 volt, but is below a voltage of the p-n junction of the photovoltaic cell. Jain does disclose the voltage of the battery is a result effective variable that modulates the depletion region (see paragraphs [0069]-[0074]).
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 10, Jain discloses a photovoltaic cell and rechargeable battery in combination of claim 6, wherein the photovoltaic cell comprises two layers i.e. p-n junction (see paragraph [0077]).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jain as applied to claim 6 above, and further in view of Oliva-Chatelain et al. (Doping silicon nanocrystals and quantum dots).
Regarding claims 8 and 9, Jain disclose a photovoltaic cell and rechargeable battery in combination of claim 6, but does not disclose wherein the photovoltaic cell is doped with an additional element (claim 8), nor wherein the additional element is selected from the group consisting of gold and iodine.
Chatelain is analogous art to Jain in that Chatelain discloses a p-n doped solar cell comprising silicon quantum dots (see abstract), wherein the silicon quantum dots are doped with phosphorous, which is known in the art as a typical dopant of silicon (see MPEP § 2144.03 and Chatelain pages 1733-1745). Chatelain discloses an additional dopant element consisting of gold (see pages 1736 and generally 1733-1745). 
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. silicon quantum dot with phosphorous and an additional element gold dopant, which is based upon its suitability for the intended use, i.e. solar cell, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. as applied to claim 6 above, and further in view of Cao et al. (US 2020/0381567).

Alternatively, Cao is analogous art to Jain disclosing a solar cell. Cao discloses a solar cell comprising three layers, i.e. layers 180, 160 and 170 (layers 160 and 170 forming a p-n junction, see fig. 3, paragraphs [0025]-[0029]).
The court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. the solar cell of Cao) for another known device (i.e. the solar cell of Jain), wherein the result is predictable, (i.e. conversion of photons to electrons),

Regarding claim 12, Jain, or alternatively modified Jain, discloses a photovoltaic cell and rechargeable battery in combination of claim 11, wherein the photovoltaic cell further comprises a "z" type layer, wherein whereby the "z" type layer is a non-doped layer, having no electrical charge (see Jain paragraph [0077], definition of intrinsic is non-doped and Cao paragraph [0019], e.g. silicon dioxide).

Regarding claim 14, Jain, or alternatively modified Jain, discloses a photovoltaic cell and a rechargeable battery in combination of claim 12, wherein either the 'p' doped layer or 'n' doped layer is extended to a the middle layer, in such a matter as to form the p-n junction (see Jain paragraphs [0056]-[0085] and Cao paragraphs [0025]-[0029]).


The court has held drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). See MPEP § 2125.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721